MEMORANDUM **
Veena Sandhu, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th Cir.2007), and we grant the petition for review and remand.
The BIA abused its discretion by denying Sandhu’s motion as untimely despite her demonstrated due diligence in learning of her former counsel’s possible ineffectiveness. See id. at 1000 (petitioner’s “unbroken efforts to retain competent counsel and file a motion to reopen” demonstrate due diligence). The 90-day filing deadline should have begun to run in September 2006; therefore, Sandhu’s motion to reopen, filed on October 19, 2006, was timely. Id.
We remand to the BIA for consideration of the merits of Sandhu’s ineffective assistance of counsel claim. Id. at 1000-01.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.